DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Amendment
This office action is responsive to the amendment filed on February 19, 2021.  Claims 1-7 and 9-15 are presently pending in the application.

Drawings
The drawings are objected to because of the unlabeled rectangular boxes shown in Figures 1-5.  The drawings should be provided with suitable descriptive legends.  See 37 CFR §§ 1.83 and 1.84 (n)-(o).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13 and 15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. Pub. 2012/0137250 to Milne et al (herein Milne).
Milne discloses a method for assessing a wear-out of a patient interface configured to deliver a flow of breathable gas to an airway of a patient (system for monitoring and analyzing ventilator data, abstract), the method comprising: determining, with a wear-out assessment unit, wear-out data relating to the wear-out of the patient interface due to material degradation of at least a part of the patient interface (likelihood determination module 226 wirelessly receives data from a sensor disposed at least at the expiratory filter, which determines if the filter is clogged since last replacement, Para. [0101] lines 6-12, Para. [0071], Fig. 2), exchanging at least parts of the wear-out data between the patient interface and a communication device by a wireless communication (sensor wirelessly transmits data to the likelihood determination module associated with the ventilator system, Paras. [0028] and [0101]), and issuing on the communication device, depending on the wear-out data, a reminder to the patient to service and/or replace at least parts of the patient interface (when determination of a clogged expiratory filter is made, likelihood determination module 226 issues a prompt, the prompt is made to a user on display module 204, Paras. [0101] and [0104], Figs. 2 and 4).
Regarding claim 15, Milne discloses a non-transitory computer readable medium comprising a computer program for causing a computer to carry out a method for assessing a wear-out of a patient interface configured to deliver a flow of breathable gas to an airway of a patient when said computer program is carried out on the computer (“memory 112 includes a non-transitory, computer readable storage media that stores software that is executed by the .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 9-10, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2009/0199857 to Peake et al (herein Peake) in view of Milne.
Regarding claim 1, Peake discloses a wear-out assessment system (reminder system 5, Figs. 1-2) comprising a patient interface for delivering a flow of breathable gas to an airway of a patient (reminder system 5 is incorporated on cushion 45 of a breathing mask, Figs. 3-4, Para. 
However, Milne teaches a ventilation system (Fig. 1) including a wear-out assessment unit (likelihood determination module 226, Para. [0071], Fig. 2), wherein the first and second wireless communication units are configured to exchange at least parts of the wear-out data (likelihood determination module 226 wirelessly receives data from a sensor disposed at least at the expiratory filter to determine if filter material is degraded by capture of particulate matter, Paras. [0028] and [0101] lines 6-12, Fig. 2, at least sensor data and commands to take data samples are exchanged between the sensor and the controller wirelessly, Para. [0028], Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reminder system of Peake to wirelessly exchange data as taught by Milne in order to utilize a well-known data transfer modality with the expected result of improving treatment efficacy (Milne Para. [0020] lines 21-25).
Regarding claim 2, the modified Peake discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Peake further discloses wherein the wear-out assessment unit comprises a timer (clock/timer 95, Fig. 6) for measuring a usage time of the patient interface (once activated, timer 95 tracks time of usage, Para. [0057]) and the wear-out assessment unit is configured to determine the wear-out data based on the usage time (timer 95 runs until a predetermined threshold has been reached, Para. [0058]), or a counter for measuring a usage count of the patient interface (click counter counts the number times the mask components are clicked into position, Para. [0108]), and the wear-out assessment unit is configured to determine the wear-out data based on the usage count (click counter determines when usage count has exceeded a predetermined number of uses, Para. [0109]).
Regarding claim 3, the modified Peake discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Peake further discloses wherein the wear-out assessment unit is configured to trigger the timer if an approach between the patient interface and the communication device is detected by the first and/or second wireless communication unit or the wear out assessment unit is configured to increase the counter if an approach between the patient interface and the communication device is detected by the first and/or second wireless communication unit (RF receiver triggers the timer when the communicable device is brought near the RF emitter, Para. [0070]).
Regarding claim 4, the modified Peake discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.  Peake further discloses wherein the wear-out assessment unit is configured to trigger the timer or to increase the counter if the usage of the patient interface is detected (electronic reminder system 120 activates the timer 95 when the RF 
Modified Peake further discloses the wear-out assessment unit comprising a sensor for detecting usage of the patient interface (one or more sensors are affixed to or embedded in or near the patient interface 180 for tracking aspects of the ventilation system used to determine usage and status, such as for detecting clog status of the expiratory filter, Para. [0055] lines 13-16 and Para. [0101] lines 6-12).
Regarding claim 9, the modified Peake discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Peake further discloses wherein the wear-out assessment unit comprises a determining component for determining a wear-out level of the patient interface based on a recorded wear-out of the patient interface (likelihood determination module 226 determines if the filter is clogged since last replacement, based on sensed data, Para. [0101] lines 6-12, Fig. 2), an evaluation component for evaluating the wear-out level and for outputting a wear-out event if the wear-out level exceeds a predetermined wear-out threshold (when determination of a clogged expiratory filter is made, likelihood determination module 226 issues a prompt, Para. [0101])
However, Milne teaches a ventilation system (Fig. 1) including a presentation component for issuing a reminder to the patient based on the wear-out event (the prompt is made to a user on display module 204, Para. [0104], Figs. 2 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Peake to be a 
Regarding claim 10, the modified Peake discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Peake further discloses wherein the communication device is a mobile communication device or a therapy device for providing pressurized air to the patient interface (data sensor is associated with the expiratory valve of the ventilator system, Para. [0101]).
Regarding claim 12, Peake discloses a patient interface for delivering a flow of breathable gas to an airway of a patient (mask, Figs. 3-4, Para. [0045]) comprising a wireless communication unit for wirelessly communicating with a communication device (RF receiver built into the mask communicates wirelessly with RF field emitter, Para. [0070]), and determining wear-out data relating to a wear-out of the patient interface due to material degradation of at least part of the patient interface (based on a predetermined elapse of time, reminder system 5 determines that the mask has deteriorated to the point of needing cleaning and/or replacing, Para. [0042]-[0043]).  Peake does not disclose a wear-out assessment unit, wherein the wireless communication units are configured to exchange at least parts of the wear-out data via the wireless communication with the communication device.
However, Milne teaches a ventilation system (Fig. 1) including a wear-out assessment unit (likelihood determination module 226, Para. [0071], Fig. 2), wherein the wireless communication unit are configured to exchange at least parts of the wear-out data via the wireless communication with the communication device (a likelihood determination module 226 wirelessly receives data from a sensor disposed at least at the expiratory filter to determine if filter material is degraded by capture of particulate matter, Paras. [0028] and [0101] lines 6-12, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reminder system of Peake to wirelessly exchange data as taught by Milne in order to utilize a well-known data transfer modality with the expected result of improving treatment efficacy (Milne Para. [0020] lines 21-25).

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Peake and Milne, as applied to claim 4 above, in further view of US Pat. Pub. 2016/0193437 to Bao et al (herein Bao).
Regarding claim 5, the now modified Peake discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.  Peake, as modified above, does not disclose wherein the sensor comprises a motion sensor for measuring a movement of the patient interface.
Bao, however, teaches a control for a respiratory device (CPAP device 200, Fig. 1) including wherein the sensor comprises a motion sensor (accelerometer 258, Para. [0137]) for measuring movement of the patient interface (accelerometer 258 utilized to monitor patient movement, Para. [0137]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reminder system of Peake to incorporate the motion sensor as taught by Bao in order to provide a reliable method of determining usage of the patient interface through use of a well-known type of sensor.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Peake and Milne, as applied to claim 4 above, and further in view of US Pat. 6,240,921 to Brydon et al (herein Brydon).
Regarding claim 6, the now modified Peake discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.  
Peake, as modified above, does not disclose wherein the sensor comprises one or more of the following: a contact sensor for detecting a contact between the patient interface and a patient's face, a pressure sensor for detecting a contact pressure between the patient interface and the patient's face, a temperature sensor for detecting a temperature of a skin contact surface of the patient interface; a humidity sensor for detecting an amount of moisture in an area between the patient interface and the patient's face; an elongation sensor for detecting an elongation within a headgear of the patient interface.
However, Brydon teaches a CPAP control system (controller 8, Figs. 1a-4b) including wherein the sensor comprises one or more of the following sensor types: a contact sensor for detecting a contact between the patient interface and a patient’s face or a pressure sensor for detecting a contact pressure between the patient interface and the patient’s face (contact sensors in the form of electrodes 5, 6, 7 located in the CPAP mask detect changes in surface resistance, capacitance, or inductance from contact with patient’s skin, Col. 4 lines 44-67, Figs. 3a-c; pressure sensor in the form of electrical switch 10 or gas sac 11 which is depressed when mask is brought into contact with patient’s face, Col. 5 lines 1-16, Figs. 4a-b).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the wear-out assessment unit of 

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Peake and Milne, as applied to claim 1 above, and further in view of Bao.
Regarding claim 7, the modified Peake discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Peake further discloses wherein the wear-out assessment unit is configured to determine the wear-out data based on the properties of a captured image (sensor 60 is configured to determine wear-out data based on optically obtained changes to opacity/transparency or stress-whitening from repeated bending, Para. [0049]).  Peake, as modified above, does not disclose wherein the wear-out assessment unit comprises a camera for capturing an image of the patient interface.
However, Bao teaches a control for a respiratory device (CPAP device 200, Fig. 1) including a camera (image sensor/camera 260) for capturing an image of the patient interface (camera 60 is aimed at the patient interface to visually determine data about the interface, Para. [0138]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the wear-out assessment unit of the modified reminder system of Peake to incorporate the camera as taught by Bao in order to capture a visual image of the interface for analysis through use of a well-known type of image capturing device.

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Peake and Milne, as applied to claim 10 above, and further in view of Brydon.
Regarding claim 11, the modified Peake discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.  Peake further discloses detection of an approach between the first and second wireless communication units (when RF receiver comes into proximity of the RF emitter, control chip 130 generates an activation signal for the timer), but does not disclose wherein the therapy device is configured to be activated if an approach between the patient interface and the therapy device is detected by means of the second wireless communication unit.
However, Brydon further teaches wherein the therapy device is configured to be activated if an approach between the patient interface and the therapy device is detected (when mask 1 is detected in use, by contact sensors 5, 6, 7 or pressure sensors 10, 11 as discussed above, the CPAP machine is automatically activated, Col. 5 lines 7-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic reminder system of the modified reminder system of Peake to incorporate the automatic activation signal to the therapy device as taught by Brydon in order to automate a manual activity to accomplish the same result as the manual activity.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Milne in view of US Pat. Pub. 2012/0240927 to Bathe et al (herein Bathe) and Peake, collectively.
Regarding claim 14, Milne discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.  Milne further discloses including retrieving initial patient 
However, Bathe teaches a gas delivery system (Fig. 1) including identifying the patient interface by means of the initial patient interface data (CPU 210 compares current initial data, retrieved from CPU memory 212, to current data to determine expiration, Para. [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retrieving initial interface data step of Milne to include the interface identification as taught by Bathe in order to automate a manual activity, i.e. visually retrieving interface data and identifying the mask, to accomplish the same result as the manual activity.
Milne, as modified above, does not disclose wherein issuing the reminder comprises prompting the patient whether at least parts of the patient interface should be ordered from a mask distributor, and ordering the parts of the patient interface in response to an order of the patient
However, Peake teaches a mask reminder system (5, Fig. 1) wherein issuing the reminder comprises prompting the patient whether at least parts of the patient interface should be ordered from a mask distributor (electronic reminder system 120 emits a visual or audio signal to remind patient to order a replacement mask, Para. [0061]), and ordering the parts of the patient interface in response to an order of the patient (once reminded, patient orders replacement parts from a distributor, Para. [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reminder issuance step of .

Response to Arguments
Applicant's arguments filed with respect to the drawing objections of Figs. 1-5 have been fully considered but they are not persuasive.  Applicant essentially reiterates the arguments previously filed on February 19, 2021 (see pages 7-9 of the Arguments filed in response to the Non-Final Rejection mailed December 21, 2020), namely, that 37 C.F.R. § 1.83 or 37 C.F.R. § 1.84 do not require the rectangular boxes to be labeled.  Further, Applicant argues that the Examiner’s position is self-contradictory due to the use of rectangular boxes in Figs. 6-9 (see Arguments Page 8 lines 17-20).
The Examiner disagrees.  Firstly, the Examiner calls the Applicant’s attention to Paras. 46-47 of the Final Rejection mailed December 21, 2020, and to Paras. 56-57 of the Non-Final Rejection mailed May 25, 2021, which address the arguments raised by Applicant with respect to the outstanding drawing objection.  Secondly, 37 C.F.R. 1.84(n) discusses graphical drawing symbols for conventional elements.  As Applicant argued (see Arguments page 8), the Examiner does not find rectangular boxes are not graphical drawing symbols.  However, contrary to Applicant’s arguments, 37 C.F.R. 1.84(n) goes on to say that “other symbols which are not universally recognized may be used, subject to approval by the Office
Lastly, the Applicant indicates that Examiner did not object to Figs. 6-9 for use of rectangular boxes while objecting to Figs. 1-5 for the same reason.  The Examiner disagrees.  In Figs. 6-9 of the present application, the rectangular boxes utilized are differentiated from those of Figs. 1-5 in that Figs. 6-9 include both a reference character and a textual descriptor/legend located within the shape.  The Applicant then requests citation to a relevant authority to state that a rectangular box with solely a reference character is not readily identifiable while a rectangular box with a reference character and legend is readily identifiable.  However, there is a critical difference between the boxes present in Figs. 1-5 and those in Figs. 6-9.  The boxes of Figs. 6-9 are utilized to represent method steps and are not used as symbols to illustrate a corresponding structure.  However, the boxes of Figs. 1-5 are used as a substitute for a more detailed illustration of the associated structure.  Since a rectangular box is not universally recognized as being associated with a particular structure (a position undercut by the instant application’s use of rectangular boxes to illustrate separate and distinct structures), the rectangular boxes of Figs. 1-5 are not comparable to the boxes of Figs. 6-9 for the purposes of the present objection.
Therefore, the drawing objection to Figs. 1-5 for unlabeled blank boxes is maintained.
Applicant's arguments with respect to the rejection of Claims 13 and 15 under 35 U.S.C. § 102 and claims 1-7 and 9-11 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Milne does not determine wear-out of the patient interface due to material degradation of at least part of the patient interface (see Arguments page 10 line 7 - Page 11 line 2) and that Milne does not disclose wireless exchange of data (see Arguments page 11 lines 3-13).
The Examiner disagrees.  The Examiner notes that Peake does disclose determining material degradation of the patient interface (see, for example, Para. 12 above).  However, the 
Further, the Examiner finds that Milne teaches wireless communication of data between components of the ventilator system.  For example, in Para. [0028], Milne states that “Communication between components of the ventilatory system…may be conducted over a distributed network, as described further herein, via wired or wireless means.”  Therefore, the Examiner finds that at least the sensor disposed near the expiratory filter and the likelihood determination module 226 communicate wear-out data (i.e. whether the filter is clogged) via wireless communication.
Therefore, the rejection of claims 1-7 and 9-15 still stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Fr. 8:00 - 5:00. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785          

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785